Citation Nr: 0017024	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-43 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

N. J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to July 1957 
and had over 35 years of subsequent inactive duty with the 
Arizona National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board acknowledges that the record does not clearly 
indicate which knee was surgically treated.  In his initial 
claim for service connection, the veteran identified his 
right knee as the subject of the claim; while in his 
substantive appeal, he argued that the left knee.  The 
private treatment records indicate that surgery was performed 
on the left knee, whereas the VA examination report noted 
small scars on the right knee.  Given this less-than-clear 
factual situation, the Board has framed this issue as 
reflected on the title page of this decision as involving the 
right knee, since this is the knee which has been the subject 
of the RO's adjudication and which was certified to the Board 
for review.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
linking hearing loss to active duty service, active duty for 
training, or any incident therein.

2.  The veteran has not submitted competent medical evidence 
linking diabetes mellitus to active duty service, active duty 
for training, or any incident therein.

3.  The veteran has not submitted competent medical evidence 
linking a right knee disability to active duty service, 
active duty for training, or any incident therein.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent law and regulations

Basic entitlement of veterans to compensation for service-
connected disabilities derives from 38 U.S.C.A. § 1131, which 
provides, in pertinent part, for compensation to a "veteran" 
for "disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during 
other than a period of war."  38 U.S.C.A. § 1131 (emphasis 
added); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Status as a "veteran" is one of the five elements of a claim 
for service-connection benefits.  See D'Amico v. West, F.3d 
2000 at 9, (Fed. Cir. 2000); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998).  The term "veteran" is defined, in relevant 
part, as "a person who served in the active military, naval, 
or air service."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  In turn, the term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (emphasis added); see 
also 38 C.F.R. § 3.6(a).  

Consequently, in order to establish basic eligibility for 
veterans' benefits based on a period of ADT, the appellant 
must show that he was disabled during a period of ADT due to 
a disease or injury incurred or aggravated in the line of 
duty.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998); Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (disability 
means impairment in earning capacity resulting from disease 
or injury and their related conditions).  

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  In order for 
a claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The United State's Court of Appeals for Veterans Claims 
(hereinafter "Court") has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
at 81).  The Court has also held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  


Entitlement to service connection for hearing loss

Review of the veteran's service medical records show that on 
pre-induction examination in June 1955, no complaints, 
findings, or diagnoses related to hearing loss were shown.  A 
whispered voice test administered at that time showed no 
evidence of hearing loss.  Additionally, the physician 
reported nothing remarkable other than defective vision and 
stated that the veteran was qualified for induction.
On separation examination in July 1957, the veteran's 
whispered and spoken voice tests revealed normal hearing 
bilaterally.

After separation from active duty the veteran served over 35 
years in the Army National Guard.  Periodic examinations from 
this service often included audiometric examinations.  In 
June 1971 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
50
35
LEFT
30
20
10
30
40

Spoken and whispered voice examinations administered at that 
time were normal.  The physician noted a mild broad frequency 
hearing loss in the right ear and a high frequency hearing 
loss in the left ear.  

At the October 1975 periodic examination pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
45
40
LEFT
20
15
15
40
40

In September 1979 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
45
45
LEFT
15
20
15
45
45

In November 1983 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
55
45
LEFT
15
20
20
20
20

A December 1988 note indicated that the veteran was exposed 
to job related hazardous noise.  It indicated a high 
frequency hearing loss on the left ear from 2000 to 6000 
hertz and in the right ear at 2000 hertz.  

A December 1992 periodic examination included audiometric 
results showing that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
55
LEFT
5
20
30
65
55

A portion of the veteran's July 1994 National Guard 
separation examination is also of record.  Audiometric data 
is not provided, however the physician noted bilateral 
profound hearing loss, mostly high frequency.  

The veteran filed his claim for service connection in March 
1995.  In a statement in support of his application he 
contended that his hearing was damaged during his assignment 
to an artillery unit from 1977 to 1994.  

The veteran was afforded a VA audiological evaluation 
examination in July 1995.  Pure tone thresholds, in decibels, 
were indicated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
65
60
LEFT
15
30
45
60
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.  
The veteran gave a history of bilateral buzzing, 
intermittent, initially noticed approximately eight years 
prior.  In a summary the examiner remarked that the veteran 
had bilateral mild to moderate sensorineural hearing loss, 
good word discrimination in the right ear and excellent word 
discrimination in the left.

The veteran was afforded a hearing before a hearing officer 
at the regional office in December 1996.  Testimony relevant 
to this claim indicated that the veteran was in the armor 
during active duty.  See Transcript at p. 3.  During reserve 
duty the veteran was required to qualify once per year with 
certain weapons and the plastic earplugs supplied to protect 
his ears during the qualification did not work.  Tr. at p. 4.  
He started noticing hearing loss in the 1970's.  Id.

Entitlement to service connection for hearing impairment is 
subject the requirements of 38 C.F.R. § 3.385.  The threshold 
for normal hearing ranges from zero to twenty decibels, and 
any reading higher than twenty indicates some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
However, under VA law, service connection may only be granted 
for impaired hearing when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
reaches a level of 40 decibels or greater.  Also, impaired 
hearing will be considered a disability if the pure tone 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent. 38 C.F.R. § 3.385.

In this veteran's case, the evidence is insufficient to 
establish a well-grounded claim as there is no competent 
medical evidence that the veteran's hearing loss is related 
to active military service or to periods of active duty for 
training.  Upon careful review of the record, the evidence in 
this case does not demonstrate that any post-service 
bilateral hearing loss disability is related to the veteran's 
period of service in any way.  Specifically, the record does 
not contain any evidence of event or diseases related to 
hearing loss coincident with the veteran's period of active 
service.  As to any relationship between active duty for 
training and bilateral hearing loss, the record does not 
contain medical evidence tending to relate the veteran's 
currently-shown bilateral hearing loss to any incident 
occurring during active duty for training, as opposed to the 
veteran's civilian job, which was also with the Arizona 
National Guard.  In the absence of such evidence, the claim 
must be considered not well-grounded.

Furthermore, there are no reports of hearing acuity within 
one year of separation from active duty.  Therefore, 
incurrence during the veteran's period of active duty cannot 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  The claim for 
entitlement to service connection for hearing loss will 
therefore be denied.




Entitlement to service connection for diabetes mellitus

Service medical records are negative for any findings or 
complaints related to diabetes mellitus.  

A November 1983 Army National Guard report of a periodic 
medical examination shows that the examiner found glucosuria 
of unknown etiology and recommended further testing.

A December 1992 Army National Guard report of periodic 
examination noted diabetes mellitus by history and tests.  As 
a result, the examiner found that the veteran was not 
qualified for retention, but recommended that the veteran 
receive a waiver for diabetes mellitus controlled by oral 
hypoglycemic agents.  The report of medical history of the 
same date indicated that the veteran had developed diabetes 
mellitus the previous year.  

The July 1994 Army National Guard separation examination 
noted that the veteran had type II diabetes, non-insulin 
dependent, controlled on oral hypoglycemics.  

The veteran was afforded a VA examination in July 1995.  A 10 
years history of the first indication of a diabetes problem 
was noted.  The veteran reported that his blood sugar level 
was well-controlled through oral medication and that he had 
not had difficulty with vision or neuropathic problems.  The 
relevant impression was: insulin dependent diabetes under 
oral hypoglycemic control.  

At the December 1996 hearing the veteran testified that he 
requested a waiver to stay in the Guard following the initial 
diagnosis of diabetes in 1992, but that it was not granted.  
As such he was forced to retire, and as a result had to give 
up his civil service position because it was dependent on 
continued service in the guard.  Transcript at p. 4.  

In this case, the evidence is insufficient to establish a 
well-grounded claim as there is no competent medical evidence 
that the veteran's diabetes mellitus is related to active 
military service.  Upon careful review of the record, the 
evidence in this case does not demonstrate diabetes mellitus 
is related to the veteran's period of service in any way.  
Specifically, the record does not contain any evidence of  
diabetes mellitus during the veteran's period of active 
service.  In contrast, the record indicates that the earliest 
evidence of possible diabetes is dated in November 1983, more 
than 26 years after the veteran's separation from active 
duty.  

The record does not contain medical evidence tending to show 
that the veteran's diabetes mellitus was incurred or 
aggravated during a period of active duty for training.  
Thus, this claim must be considered not well grounded as 
well.  See Mercado-Martinez, supra.  The veteran's claim for 
entitlement to service connection for diabetes mellitus will 
therefore be denied.


Entitlement to service connection for a right knee disability

Service medical records are negative for any complaints or 
findings relative to a right knee disability.  A November 
1987 record from the Army National Guard shows that the 
veteran was complaining of left lower extremity pain.  The 
assessment was mild left posterior thigh muscle strain.

The RO obtained private records of treatment beginning in 
September 1992.  They show that the veteran was an avid 
runner and that he had the onset of left knee pain while he 
was running two months prior.  An arthroscopy was performed 
and the veteran was seen twice for follow-up.

The December 1992 National Guard report of medical 
examination includes a notation that there were scars 
consistent with arthroscopic surgery on the lower extremities 
(although the side is not identified) and that the veteran 
had full range of motion.  

In his March 1995 statement the veteran asserted that he 
suffered torn cartilage of the right knee while in service 
and that it was surgically repaired in 1992.

The July 1995 VA examination included an evaluation of the 
right knee.  The veteran gave a history of right knee 
arthritis which began about 1992 after an injury during a 
physical test for the Army.  He stated that he was unable to 
run, walk more than two miles, or climb ladders or stairs 
without difficulty due to pain.  The veteran denied swelling 
or erythema but reported chronic arthritic pain right knee 
pain secondary to the trauma.

On examination the veteran appeared to be walking without any 
problems and did not have difficulties getting onto the 
examination table.  Small scars were noted over the medial 
aspect of the right knee.  No swelling or edema was noted.  
Frontal and posterior drawer signs were negative.  Range of 
motion was approximately 10 degrees extension to 110 degrees 
flexion.  No medial, lateral, or collateral ligament laxity 
was noted.  The relevant impression was chronic arthritis 
secondary to post-traumatic changes right knee, not an active 
problem.  The veteran was, however, unable to be as active as 
he was before.  

At the December 1996 hearing the veteran testified that he 
injured the knee during annual training in 1992.  Transcript 
at p. 2.  During a two mile run he felt something, but kept 
going.  Id.  He did not ask to see a medic or seek treatment 
a military hospital, but waited three days to see his 
personal doctor at Cigna.  Tr. pp. 2, 7.  The records of the 
treatment had been requested by the RO.  Tr. p. 3.  He is no 
longer receiving medical treatment for the knee.  Tr. p. 8.  
As a result of the injury he cannot jog and he has pain using 
stairs or putting weight on it.  Tr. p. 9.  

As with the previous two issues, the evidence is insufficient 
to establish a well-grounded claim as there is no competent 
medical evidence that a right knee disability is related to 
active military service.  The record does not contain any 
evidence of events or diseases related to a right knee 
disability coincident with the veteran's period of active 
service from July 1955 to July 1957.  Furthermore, the 
evidence of record does not tend to link the knee disability 
to any incident during active duty for training.  Although 
the veteran's testimony that he felt something in his knee 
during annual training is credible, as a layperson without 
demonstrated medical expertise, he is not competent to supply 
a medical nexus between his currently-shown knee disability 
and active duty for training.  Generally, lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The record does not contain any other 
medical evidence tending to show a nexus.

The veteran's claim for entitlement to service connection for 
a right knee disability will therefore be denied.


Conclusion

Since the veteran has not demonstrated a causal relationship 
between hearing loss, diabetes mellitus and a right knee 
disability and a disease incurred during service or an 
incident therein, he has not met his burden of establishing 
well-grounded claims.  See Caluza at 506.  Absent a well-
grounded claim, the VA does not have a statutory duty to 
assist the veteran in the development of the case.  
38 U.S.C.A. § 5107(a).  However, if upon examination of the 
record, the Board determines that information does exist that 
possibly could render the claim plausible, the VA may have a 
duty to inform the claimant of the necessary evidence to 
complete the application.  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  The Board notes 
that at the December 1996 hearing, the hearing examiner 
recommended that the veteran submit statements from fellow 
members of the National Guard who might have seen him 
limping, or witnessed his complaints about his right knee at 
the time it was allegedly injured during training.  See 
Transcript at p. 8.  To date no such evidence has been 
submitted.  Upon examination of the file the Board has not 
found any further information which may serve to well-ground 
the veteran's claim.


ORDER


Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a right knee disability 
is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

